Citation Nr: 0918400	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Service connection for erythema nodosum.

2.	Service connection for deep vein thrombosis with venous 
stasis of the left leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from September 1976 to October 
1989.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.     

The Board remanded this matter for additional development in 
September 2006 and October 2008.  


FINDINGS OF FACT

1.	The evidence of record indicates that the Veteran does not 
have a current erythema nodosum disorder.  

2.	The Veteran's deep vein thrombosis with venous stasis of 
the left leg is not related to service.  


CONCLUSIONS OF LAW

1.	An erythema nodosum disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

2.	Deep vein thrombosis with venous stasis of the left leg 
was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided the Veteran with several VCAA notification 
letters between July 2003 and November 2008.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the Veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claims.  VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided a notification 
letter to the Veteran prior to the September 2003 rating 
decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until after the initial adjudication here.  See 
Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the Veteran's claims.  No increased rating or 
effective date will be assigned here therefore.  As such, the 
untimely notice is harmless error.  Moreover, the Board notes 
that the RO readjudicated the Veteran's claims following full 
notice in the October 2007 and January 2009 Supplemental 
Statements of the Case of record.  See Mayfield, supra.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the Veteran with a VA 
compensation examination for his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Service Connection

In March 2003, the Veteran claimed service connection for 
erythema nodosum and for deep vein thrombosis with venous 
stasis of the left leg.  In the September 2003 rating 
decision on appeal, the RO denied the Veteran's claims.  For 
the reasons set forth below, the Board agrees with that 
decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The Board will address the Veteran's claims separately below. 

	Erythema Nodosum

The evidence of record indicates that the Veteran does not 
have erythema nodosum.     

Pursuant to the Board's October 2008 remand, the Veteran 
underwent VA compensation examination for this particular 
claim in November 2008.  The examiner stated that a skin 
disorder was noted during service, and that the disorder had 
resolved prior to discharge.  The examiner characterized the 
disorder as transient, and stated that "no underlying 
causative condition was identified."  And the examiner 
stated that his examination of the Veteran revealed no 
nodules or lesions suggestive of current erythema nodosum.  

As the evidence of record does not indicate the diagnosis of 
current erythema nodosum, service connection is not warranted 
for this disorder.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . .  In the absence 
of proof of a present disability there can be no valid 
claim.").  

The Board notes that, even if the evidence of record 
indicated a current disorder, a finding of service connection 
would likely be unwarranted here.  The evidence does not 
indicate that the Veteran developed in service a chronic 
erythema nodosum disorder which continued following service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  As indicated, 
service treatment records indicate that the Veteran's in-
service skin disorder had resolved by the time of his 
discharge from service.  This is reflected in the June 1989 
separation reports of medical examination and history, both 
of which are negative for a skin disorder.  An April 1998 VA 
compensation examination report of record, conducted in 
response to a claim not addressed in this decision, is 
negative for erythema nodosum.  The report notes diagnoses of 
chronic calluses and corns on the left foot (for which the 
Veteran was service connected in July 1997), and resolved 
lumps on the left leg.  The report also states that the 
Veteran reported that the lumps on his legs were not 
"erythematous[.]"  Indeed, the earliest evidence of record 
of post-service treatment for a skin disorder is found in an 
April 2004 VA treatment note, which is dated at least 14 
years following discharge from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Finally, the Board notes that 
the Veteran did not file a claim for service connection for 
this disorder until March 2003, over 13 years following 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).        

As such, the Board finds service connection unwarranted here 
for erythema nodosum.  

        Deep Vein Thrombosis with Venous Stasis of the Left Leg

By contrast, the evidence of record clearly shows that the 
Veteran currently has deep vein thrombosis with venous stasis 
of the left leg.  A diagnosis of recurrent deep venous 
thrombosis is noted in the November 2008 VA compensation 
examination report.  

But the Board finds service connection unwarranted for this 
disorder as well.  The evidence does not indicate that the 
Veteran developed during service a chronic vein disorder 
which continued following service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  The service treatment records do not note 
deep vein thrombosis.  The Veteran's June 1989 separation 
reports of medical examination and history do not note such a 
disorder.  The earliest evidence of record of treatment for 
this disorder is dated several years following service in 
1996.  See Maxson, supra.  The Veteran did not claim service 
connection for this disorder until March 2003, 13 years 
following service.  See Shaw, supra.  And there is no medical 
evidence of a nexus between service and the current disorder.  
Rather, the only medical evidence of record to comment on the 
matter finds service and the disorder unrelated.  In the 
November 2008 report, the VA examiner stated that the 
Veteran's deep venous thrombosis "has not been shown to have 
been related in any way to service or any event or condition 
of service."  See Pond, supra.  

As such, the Board finds service connection unwarranted here 
for deep vein thrombosis with venous stasis of the left leg.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the statements of the Veteran and his spouse in this matter.  
While these statements may be viewed as evidence, the Board 
must also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the 
statements alone are insufficient to prove the Veteran's 
claims.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Service connection for erythema nodosum is denied.  

2.	Service connection for deep vein thrombosis with venous 
stasis of the left leg is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


